DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 12-14, 16-18, 20-21, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (2,429,356) in view of Hall (3,384,085), as evidenced by Gruber et al. (2008/0249553). 
Regarding claim 12, Hicks discloses a rotating tool 16 and a protective device 18 (Fig. 4, 6, 7) having a connecting element 21 for releasable attachment to a hand- held surgical device 10 (Figs. 1-2).  Note that the claims are directed to a rotating tool and a protective device; the hand-held surgical device is not positively claimed as an element of the invention.  As such, the hand-held surgical device and any limitations thereof are not given patentable weight.  The protective device 18 is shown capable of partially encompasses and extends axially in part over  a distal edge 17 of a tool 16, such that only a circular arc of the distal edge 17 serves as the functional region (Figs. 1-2).  
Hicks discloses a rotating tool 16; however, Hicks fails to show such rotating tool 16 having a hollow cylinder head.  Hall discloses various interchangeable surgical cutting tool bits 
Note that Hall shows the hollow cylinder head 101 having a rough surface or teeth 102 disposed on a circular distal edge of the hollow cylinder and an open cavity 103  within the hollow cylinder that receives bone cut by the rough surface or teeth (Figs. 13-15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Hicks’ rotating tool 16 with Hall’s hollow cylinder tool 100 (Figs. 13-15) as a suitable tool bit among the tool bits 94, 96, 97, 100 (Figs. 8-14) as required by appropriate surgical procedures.  
Regarding the newly recited limitations “the rotating tool that cuts a partially circular bone segment usable for bone regeneration”, note that Hall discloses the rotating tool of Figs. 13-15 is for biopsy that receives bone cut by teeth 102 (column 7 lines 27-33).  Therefore, the combination of Hicks and Hall would allow Hick’s protective device extends axially in part over the circular distal edge 102 of Hall’s rotating tool such that only a circular arc of the distal edge serves as a functional cutting region of the rotating tool that cuts a partially circular bone segment usable for bone regeneration with reasonable expectation of success as evidenced by Gruber et al., teaching such combination of a hollow cutting tool bit 342 and a protective device 343 for the purpose of tissue extraction (Fig. 6a; paragraph 133).  

As to claims 13-14, Hicks shows the protective device 18 is rotatably coupled (via thread 21) to the tool 10 (Fig. 2, 4, 6); such threading connection 21/14 is considered to be a bearing (Fig. 2).  As to claim 16-18, the protective device  18 has a protrusion/round web 25 extending radially inwards (i.e. radially toward the center of the circumference) of at a free end of the protective device 18 (Fig. 2, 4).  As to claim 20, there is one discharge opening (bottom of channel 22) in fluid communication with a channel 22 extending within the protective device 18 
As to claim 23, Hall shows the rotating tool (Figs. 13-15) having the circular distal edge 102 of the hollow cylinder 103 lies in a plane transverse to a longitudinal axis of the hollow cylinder (Figs. 13-15).  

4.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Hall and Gruber and further in view of Adams et al. (7,785,337).
As to new claim 22, Hicks/Hall shows the invention discloses the invention substantially as claimed according to claim 12 as detailed above.  Particularly, Hicks shows the protecting device 18 having a displacement element (semisphere 25) at the free end of thereof, projecting axially away from the free end of the protective device 18.  However, Hicks is silent to the thickness of the displacement element 25.  Adams et al. shows a displacement element (distal tip of 44) at the free end of a protective device 42/44 for a surgical cutting device; wherein the displacement element has a tapered, decreasing thickness between a middle portion of the displacement element and an outer edge of the displacement element (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks/Hall by making the distal end of the displacement element having a tapered, decreasing thickness as shown by Adams et al. in order to allow for an easier insertion and precise guidance.  
Response to Arguments
5.	Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive and/or moot in view of the ground(s) of rejection under Hicks and Hall supported by Gruber et al.
   Regarding the newly recited limitations “the rotating tool that cuts a partially circular bone segment usable for bone regeneration”, note that Hall discloses the rotating tool of Figs. 
Hall discloses various interchangeable surgical cutting tool bits (Figs. 8-15), including tool bits in Figs. 8-11 which are burs similar to Hick’s bur, and interchangeable with the tool bit of Figs. 13-15.  Therefore, it is maintained that it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Hicks’ rotating tool 16 with Hall’s hollow cylinder tool 100 (Figs. 13-15) as a suitable tool bit among the tool bits 94, 96, 97, 100 (Figs. 8-14) for the purpose of biopsy as taught by Hall with reasonable expectation of success as evidenced by Gruber et al., teaching such combination of a hollow cutting tool bit 342 and a protective device 343 (Fig. 6a; paragraph 133).  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772